Court of Appeals, State of Michigan

                                              ORDER
                                                                          Peter D. O'Connell
People of MI v Daryl Edward Smith                                           Presiding Judge

Docket No.    338634                                                      Mark J. Cavanagh

LC No.        89-003904-01-FC                                             Deborah A. Servitto
                                                                            Judges


              The Court orders that the motion for reconsideration is GRANTED.

              The Court orders that the unpublished per curiam opinion released on September 20,
2018 in this matter is hereby AMENDED to correct a clerical error: the last paragraph of the opinion
should read:

                      We vacate the judgment of sentence. We remand to the trial court for
              reinstatement of Smith's original sentence imposed in 1989. We do not retain
              jurisdiction.

              In all other respects, the September 20, 2018 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  NOV O2 2018
                                       Date